United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3601
                                   ___________

Ronald R. Ernst,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Judge Thomas Howe; Thomas J.          *
Harbinson, County Attorney; Neil      *
Nelson, Assistant County Attorney;    *
Robert Nicklaus, Attorney,            *
                                      * [UNPUBLISHED]
            Appellees.                *
                                 ___________

                             Submitted: November 5, 2004
                                Filed: November 12, 2004
                                 ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Ronald Ernst appeals from the district court’s1 order dismissing two defendants
in his 42 U.S.C. § 1983 action. Because the order did not dispose of the claims
against two other defendants, it was not a final appealable order. See 28 U.S.C.


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Susan Richard
Nelson, United States Magistrate Judge for the District of Minnesota.
§ 1291 (courts of appeals have jurisdiction over appeals from final decisions of
district courts); Fed. R. Civ. P. 54(b) (in absence of an express direction for entry of
final judgment as to fewer than all parties, an order adjudicating fewer than all claims
or rights and liabilities of fewer than all parties shall not terminate action as to any
claims or parties); Bullock v. Baptist Mem’l Hosp., 817 F.2d 58, 59 (8th Cir. 1987)
(order dismissing complaint as to fewer than all defendants is not final order within
meaning of § 1291). Accordingly, we dismiss the appeal for lack of jurisdiction.

                        ______________________________




                                          -2-